DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 11/09/2021, which have been entered. Claims 1-12 and 18 have been examined on the merits. Claims 1, 3 and 18 are currently amended. Claims 13-17 were previously withdrawn from consideration

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 3 and 18 for informalities are withdrawn in view of Applicant’s amendments to the claims.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/09/2021 was filed after the mailing date of the Non-Final Rejection on 05/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.

Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 13-17 directed to an invention non-elected with traverse in the reply filed on 01/12/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted 

Response to Arguments
6.	Applicant’s arguments, filed 11/09/2021, with respect to the Office’s rejection of claims 1-12 and 18 under 35 U.S.C. § 103 presented in the Non-Final Rejection dated 05/12/2021, have been fully considered and are persuasive.  The prior art rejection of claims 1-12 and 18 has been withdrawn. 


Allowable Subject Matter
7.	Claims 1-12 and 18 are allowable.

8.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s current amendments, the instant claims are allowable over the closest related references: Eryilmaz (EP 3 239 373 A1), Sugiura et al. (US 5,872,002 A), Arai et al. (US 5,949,447 A), Enderlin (US 5,072472 A), and Vanhulle et al. (US 2005/0067347 A1), already of record.
living fungi microorganisms grow in a non-uniform way throughout fabric to digest dye [already included in the fabric] and provide different shades of colour.
One of ordinary skill in the art would not find the instantly claimed process limitations to be obvious variants of the prior art teachings and other known processes of treating a dyed fabric with fungi/microorganisms. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
9.	This application is in condition for allowance except for the formal matter noted above: cancelation of non-elected claims 13-17.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 17, 2021